Citation Nr: 0330149	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  97-10 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to restoration of a 10 percent rating, for the 
postoperative residuals of an appendectomy scar rated as non-
compensable from November 1, 1986 to January 12, 1988.  

2.	Entitlement to an increased rating for the postoperative 
residuals of an appendectomy scar, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and T.M. 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to March 
1957.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the San Juan, the Commonwealth 
of Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record shows that in a rating decision dated in August 
1986, the RO reduced a 10 percent evaluation that had been in 
effect for an appendectomy scar since February 1980 to 0 
percent effective November 1, 1986.  The veteran was notified 
of the reduction in August 1986.  The Board has construed 
testimony rendered during a hearing conducted at the RO in 
June 1987 as being a notice of disagreement regarding this 
reduction.  By rating decision dated in June 1993, the RO 
granted a 10 percent evaluation for the veteran's 
appendectomy scar residuals, effective January 13, 1988.  
Therefore, the issue regarding restoration of the 10 percent 
rating deals with the period of time between November 1, 
1986, and January 13, 1988.  In view of the grant of the 
restoration claim discussed below, this issues are as stated 
on the title page of this decision.

The case was remanded by the Board in September 1998.  

Received in June 2003 was a statement from the veteran's 
private physician.  This statement was accompanied by a 
waiver of consideration by the RO submitted by the 
representative.  


FINDINGS OF FACT

1.	A VA examination conducted in December 1985, utilized to 
reduce the evaluation for the residuals of an appendectomy 
scar from 10 percent to non-compensable was less complete 
than the November 1980 VA examination utilized to assign the 
10 percent evaluation.  

2.	The veteran's appendectomy scar is manifested by 
complaints of pain, tenderness, depression, and underlying 
tissue loss and measures 6 cm by 2 mm by 1 cm.  


CONCLUSIONS OF LAW

1.	The criteria for restoration of a 10 percent evaluation 
for the residuals of an appendectomy scar effective November 
1, 1986, have been met. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.344, Diagnostic Code 7804 (1986)

2.	The criteria for a rating in excess of 10 percent for the 
residuals of an appendectomy scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The August 2002 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the veteran was 
furnished a letter in August 2002 that provided notification 
of the information and medical evidence necessary to 
substantiate this claim.  Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  

The record shows that the veteran was furnished 38 C.F.R. § 
3.159(b)(1) in the August 2002 supplemental statement of the 
case.  In response, a private medical record was received in 
May 2003.  More than a year has elapsed since the issuance of 
the supplemental statement of the case. 

Thus, the Board finds that the VA has satisfied the 
requirements of the VCAA and adjudication of this appeal is 
not prejudicial to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Factual Background

Service medical records show that the veteran underwent 
appendectomy surgery early in his period of active duty, then 
required a second surgery due to a retained silk suture.  A 
VA compensation examination was conducted in October 1965.  
The examination showed a well healed, not tender, not 
adherent scar of the right lower quadrant.  Service 
connection for the residuals of an appendectomy, evaluated as 
zero percent disabling, was established by the RO in a 
December 1965 decision.  

A VA compensation examination was conducted in November 1980.  
At that time the veteran reported that the scar was painful 
and there was a hernia underneath the scar.  The examination 
showed a tender scar.  The rating was increased to 10 percent 
disabling in a January 1981 RO decision effective from 
February 4, 1980.  

An examination was conducted by VA in December 1985.  At that 
time, it was reported that the veteran had developed an 
unsightly scar in the area of the appendectomy that was 
conducted during service.  Examination showed two depressed 
scars on the lower extremity, each measuring 1 and 1/2 to 2 
inches.  It was not indicated whether or not the scars were 
tender, painful or limited function in any way.  The 
diagnosis was depressed scars of the right lower abdomen 
secondary to appendectomy.  

In August 1986 the RO reduced the 10 percent rating in effect 
for the appendectomy scar to 0 percent effective November 1, 
1986.  The RO was notified of this decision and of his 
appellate rights later in August 1986.  

Subsequently received were VA outpatient records showing 
treatment for various disorders from 1982 to 1987.  A private 
medical examination dated in September 1986 reflects that the 
veteran reported a painful appendectomy scar.  The 
examinations should abdominal pain and a tender abdominal 
wall, which suggested adherence, postoperative appendectomy.  
No reference was made to the appendectomy scar.  

Received in October 1986 was a statement from the veteran.

Hearings on appeal were conducted in June 1987 and March 1990 
at the RO.  On those occasions, testimony was given to the 
effect that the veteran's appendectomy scar is tender and 
painful.  During the March 1990 hearing testimony was also 
received from the veteran's spouse and T.M., a taxicab driver 
who drove the veteran as needed.  These individuals described 
the veteran's symptoms.

Received on January 13, 1988 was a letter from the veteran.

A VA examination was conducted in August 1988.  The 
examination showed a healed surgical scar of previous 
appendectomy.  He continued to be treated at a VA facility 
for various disorders.  In March 1990 the impression was 
incisional hernia, appendectomy.

An examination was conducted by VA in April 1990.  At that 
time, objective evaluation showed that the veteran had a 
well-healed, tender, appendectomy scar of the right lower 
quadrant.  The scar was mildly depressed.  There was no 
evidence of an incisional hernia and no functional limitation 
secondary to the scar.  There was evidence of fibrotic tissue 
underlying the scar.  The diagnosis was appendectomy scar 
residuals.  

In April 1991 the RO increased the no percent rating in 
effect for the appendectomy scar to 10 percent effective from 
January 13, 1988.

An examination was conducted by VA in October 1992.  At that 
time, the veteran complained of persistent pain and 
discomfort over the area of the surgery.  He stated that 
symptoms were severely elicited and exacerbated by sneezing.  
Examination showed a well-healed, irregular, surgical scar 
that was depressed in its ends.  The scar was tender with 
fibrotic tissue in the right lower quadrant.  There was no 
functional impairment.  There was no incisional hernia.  The 
diagnosis was status post surgery for acute appendicitis 
residuals.  

In May 1994 the veteran submitted a color photograph of the 
scar which has been reviewed by the Board.  Additional VA 
outpatient treatment records, dated from 1997 to 1999 show 
treatment for various disorders.  Private medical records 
dated in 1997 and 1998 show that the veteran was treated for 
complaints of pain and tenderness in the scar area.  The 
impression was adherence.  

An examination was conducted by VA in July 1999.  The veteran 
stated that he had severe pain in the area of the scar.  The 
scar measured 6 cm by 2 mm by 1 cm linear shaped scar.  There 
was moderate tenderness to palpation.  There were no 
adhesions.  There was normal texture.  There were no 
ulcerations or breakdowns of the skin.  There were 3 pimples 
on the border of the scar.  There was mild depression of the 
scar area distally.  There was no elevation.  There was 
underlying tissue loss, but no involvement of the muscle or 
fascia.  There was no inflammation, edema or keloid 
formation.  The scar was considered to be mildly cosmetically 
disfiguring.  There was limitation of function by the scar 
area.  The diagnosis was postoperative residuals of an 
appendectomy scar.  There was moderate tenderness to 
palpation, objectively, with no ulceration, or limitation of 
function.  The joints or muscles were not affected by the 
scar, per se.  

A May 2003 statement from the veteran's private physician is 
to the effect that the veteran's appendectomy scar should be 
rated on the basis of dermatitis as well as on the basis of a 
scar residual.  A waiver of consideration by the RO was 
received from the veteran's representative regarding this 
statement.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Lay statements and hearing testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event. However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Prior to August 30, 2002, scars were evaluated as following: 
a 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration. 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Scars may also be evaluated for limitation of 
functioning of the part affected. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Effective August 30 2002, the rating criteria for skin 
disorders was revised.  Under the new rating criteria 
Diagnostic Code 7801 states that scars, other than head, 
face, or neck, that are deep or that cause limited motion, 
are to be rated as follows:  A 40 percent evaluation is 
warranted for area or areas exceeding 144 square inches (929 
sq.cm.).  For an area or areas exceeding 72 square inches 
(465 sq. cm.), a 30 percent rating is appropriate.  For an 
area or areas exceeding 12 square inches (77 sq. cm.), a 20 
percent evaluation is to be assigned.  A 10 percent rating is 
warranted for an area or areas exceeding 6 square inches (39 
sq. cm.). Note (1):  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part. Note (2): A 
deep scar is one associated with underlying soft tissue 
damage.

Under the revised regulations, scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion are rated 10 percent disabling provided the area or 
areas are 144 square inches (929 sq. cm.) or greater. Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802  

Under the revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective August 30, 2002).

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling. Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage. Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.) 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002).

Under the revised Diagnostic Code 7805, scars, other, are to 
be rated based on limitation of function of the affected 
part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
August 30, 2002).

Since there was a change in law during the pendency of this 
appeal, the Board must apply the version of the law that is 
more favorable to the claim. Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Restoration of the 10 Percent Rating 

38 C.F.R. § 3.344 provides general guidelines where rating 
reductions are being considered, to include ratings, which 
were in effect for 5 years or more.  It required that the 
entire record of examinations and the medical industrial 
history be reviewed to ascertain whether the recent 
examination upon which the reduction was based was full and 
complete.  Examinations less full and complete than those 
upon which payments had previously been authorized or 
continued would not be used as a basis for reduction.  This 
regulation also provided that even though recent examination 
may have demonstrated improvement, the adjudicator was 
nonetheless required to make inquiry into whether the 
evidence "makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life." 
See Brown v. Brown, 5 Vet. App. 413 (1993).  In doubtful 
cases, the adjudicator was required to continue the rating in 
effect and to schedule a future reexamination.  

In January 1981 the RO assigned a 10 percent rating for the 
appendectomy scar on the basis of tenderness shown during the 
November 1980 VA examination.  The effective date was 
February 4, 1980.  During the November 1980 VA examination 
the veteran also complained that the scar was painful.  A 
review of the December 1985 VA examination upon which the 
rating was reduced shows that there was no indication whether 
or not the scar was tender or painful.  Also, a private 
physician in September 1986 indicated that the veteran 
reported a painful appendectomy scar and the findings 
suggested that the scar was adherent.  The veteran also at 
his hearing indicated the scars were symptomatic and the 
March 1990 VA outpatient record indicated the presence of an 
incisional hernia.  The April 1990 VA examination, on which 
the assignment of the 10 percent rating was based, showed 
that the scar was tender.  

The Board finds that the December 1985 examination upon which 
the reduction was made was less complete than the November 
1980 examination utilized to assign the 10 percent rating in 
1980.  The record shows that the veteran has continued to 
report pain and tenderness in the scar area.  Therefore, the 
Board finds that the 10 percent rating should be restored 
effective the date of reduction, November 1, 1986.  

Increased Rating

In order to be entitled to a rating in excess of 10 percent 
the evidence must show that the scar results in functional 
impairment under the old rating criteria, Diagnostic Code 
7805.  Under the new criteria there must be functional 
impairment in addition to the scar measuring 12 square inches 
(77 sq. cm.). 

In this regard the VA examination in April 1990 and October 
1992 found no functional impairment caused by the scar.  The 
July 1999 VA examination indicated that there was functional 
impairment in the scar area as related to the tenderness.  
However, the examiner further indicated in the diagnosis that 
the joints or muscles were not affected by the scar and there 
was no functional impairment.  Although, there was underlying 
tissue loss, there was no involvement of the muscle or fascia 
and there was no adherence.  Additionally, the scar measured 
only 6 cm by 2 mm by 1 cm.  The evidence does not demonstrate 
that the schedular criteria for a rating in excess of 10 
percent has been met.

The veteran's private physician has argued that his scar 
should be rated on the basis of dermatitis.  However, the 
Board finds no basis for analogously rating the scar to 
dermatitis.  See 38 C.F.R. § 4.20 (2003).  The scar is 
properly evaluated under the Diagnostic Codes set forth 
above.  

It can also be argued that a higher rating should be assigned 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  
The Board does not have the authority to assign an 
extraschedular rating in the first instance, and under the 
circumstances of this case the Board finds no basis to refer 
the matter to designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 
Vet.App. 337 (1996).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1)(2003) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the veteran's appendectomy scar disability, 
compared to similarly situated veterans, and the schedular 10 
percent rating which has been assigned adequately compensates 
him for his related industrial impairment.  

Accordingly, the Board finds that a rating in excess of 10 
percent for the appendectomy scar is not warranted.  The 
evidence is not equipoise as to warrant consideration of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102  (2003)


ORDER

Restoration of a 10 percent rating effect November 1, 1986 is 
granted for the residuals of an appendectomy scar, subject to 
the controlling regulations governing the payment of monetary 
benefits.  

A rating in excess of 10 percent for the residuals of an 
appendectomy scar is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

